Citation Nr: 1212845	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to compensable rating for the service-connected left ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Nathan D. Brewer, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a current noncompensable rating for the service-connected left ear hearing loss disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has nonservice-connected right ear hearing loss not due to his willful misconduct, considered disabling under VA rating criteria and accordingly considered to be manifested by a Level I hearing impairment.

2.   The Veteran's service-connected left ear hearing loss is manifested at worst by a Level VII hearing impairment.


CONCLUSION OF LAW

The criteria for compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Full VCAA notice was provided to the Veteran by letter in April 2009, and he had ample opportunity to respond prior to the issuance of the June 2008 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination during the course of the appeal and he was advised of his entitlement to a hearing but declined.  The Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records from providers identified by the Veteran as potentially having relevant records.  The Veteran has not asserted there is any additional existing evidence relevant to his claim not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.   38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing; the percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be designated a Roman numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383 below.

(Compensation is payable for the combination of service-connected and nonservice-connected hearing loss as if both disabilities were service-connected, provided that the service-connected ear is 10 percent or more and the nonservice-connected ear  has an impairment under the provisions of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383((a)(3); VAOPGCPREC 32-97).

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The Board denied increased (compensable) rating for left ear hearing loss in an unappealed decision in February 2009, and the Veteran submitted the instant claim for increased rating in March 2009.  

The Veteran presented to the VA audiology clinic in June 2008 complaining that he had lost his left ear hearing aid while fishing.  He also reported subjective changes to his hearing, but the audiologist noted there had been no significant change since the last examination in July 2006.  The audiologist diagnosed current moderate-sloping-to-severe SNHL in the left ear.

In April 2009 the Veteran submitted a Statement in Support of Claim (SISC) in which he asserted his left ear hearing loss had become so bad he could not effectively communicate.

The Veteran had a VA audiological evaluation in April 2009 in which the examiner noted the Veteran had total right ear hearing loss due to spinal meningitis.  The Veteran reported difficulty hearing in the presence of background noise and when more than one person would speak simultaneously.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
  65
 60
  65
75
66.25
RIGHT
N/A
105+
105+
105+
1-5+
105

Speech recognition was 60 percent in the left ear; the right ear could not be tested due to the degree of hearing loss.  The audiologist diagnosed profound sensorineural hearing loss (SNHL) in the right ear and moderately severe-to-severe SNHL in the left ear.

The Veteran's nonservice-connected right ear hearing loss is disabling by the criteria of 38 C.F.R. § 3.385 and is accordingly assigned a Level I Roman numeral designation.

The service-connected left ear hearing loss meets the criteria for rating either for normal pattern hearing impairment  under Table VI or for exceptional pattern  hearing impairment under Table VIa.  Rating under Table VI results in a Roman numeral designation of VII, while rating under Table VIa results in a Roman numeral designation of V.  Application of a Level I (right ear) designation to either a Level V or Level VII (left ear) designation under Table VII results in a noncompensable rating.   

The Veteran argued in his substantive appeal, received in October 2011, that his left ear is much worse than VA recognizes.  The Veteran asserted having severe trouble understanding what was being said.  The Veteran's hearing loss made it very difficult to drive, talk on the telephone, watch television or hold a conversation.  The Veteran stated his disability should be rated under consideration as "paired organs" under 38 C.F.R. § 3.383.

On review of the evidence above, the Board finds the criteria for compensable evaluation for left ear hearing loss are not met.  The Veteran's disability clearly falls squarely within the criteria for noncompensable rating  under 38 C.F.R. § 4.86, Diagnostic Code 6100 using either the normal rating criteria or the criteria pertaining to exceptional pattern hearing loss.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher than the current evaluation.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for rating higher than that currently assigned.  The Board particularly notes the Veteran asks for consideration as "paired organs" under 38 C.F.R. § 3.383, but as noted above full consideration of that section does not result in compensable evaluation.

Consideration has been given to assigning a staged rating; however, there is no indication that the criteria for compensable rating were met during any period under review.  See Hart, 21 Vet. Ap. 505.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected hearing loss are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected hearing loss.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue on appeal before the Board. 

In sum, the Board has found the criteria for compensable rating for the service-connected left ear hearing loss are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  


ORDER

A compensable rating for left ear hearing loss disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


